Citation Nr: 1804802	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for toe fungus, to include as a residual of service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1967 to February1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In January 2014, the Veteran and his spouse presented testimony at a hearing before a Decision Review Officer and at a May 2017 hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

In April 2012, the Veteran provided notice of disagreement with the April 2012 rating decision denials for service connection for diabetes mellitus, type II, for ischemic heart disease and for a bowel obstruction.  Thereafter, a March 2014 rating decision granted service connection for diabetes mellitus, type II.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  A March 2014 statement of the case was promulgated and provided to the Veteran, in part, for his claims for ischemic heart disease and for a bowel obstruction; however, the April 2014 substantive appeal did not perfect an appeal as to these issues.  Thus, although these issues were again listed in a December 2014 supplemental statement of the case, they are not before the Board.  Furthermore, the Veteran, in May 2017 testimony, referenced an appeal for an artery disability.  In this regard, the record reflects the Veteran provided September 2015 notice of disagreement with the November 2014 rating decision denials for service connection hypertension and peripheral vascular disease.  An October 2015 statement of the case was promulgated and provided to the Veteran for these issues; however, the Veteran did not perfect an appeal thereafter.  Accordingly, this decision is limited to the issue set forth on the title page.  See Archbold v. Brown, 9 Vet. App. 124 (1996); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  



FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence demonstrates that his toe fungus, diagnosed as onychomycosis of the toenails, was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for toe fungus, diagnosed as onychomycosis of the toenails, are met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, given the grant of service connection for toe fungus, discussion of the impact of VA's statutory and regulatory notice and duty to assist provisions on this issue, including pursuant including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010), is not necessary, and any deficiencies, if any exist, are harmless.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.30, 3.304 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran asserts that he has a toe fungus, specifically a toenail fungus, that onset during active service.  In this regard, in February 2017 testimony, the Veteran asserted he became aware of a toenail fungus in-service when he returned from Udorn Thailand in 1969.  He testified he noticed his toenails changing in color and thickness.  He also reported the changes were limited to his toenails and did not impact the skin between his toes.

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has diagnosed toenail disability.  A July 2010 private medical record documented, in part, extensive fungal infection of the nails in the bilateral lower extremities and a November 2010 private medical record diagnosed onychomycosis of the toenails.  A January 2011 VA treatment record noted, in part, the Veteran's toenails were thickened and discolored; however, a skin inspection and palpation of skin and subcutaneous tissue revealed no acute rashes, lesions, or induration.  Furthermore, a February 2014 VA medical letter reported the Veteran had a fungal infection of all his toenails called onychomycosis.  Thus, the current disability element for toe fungus, currently diagnosed as onychomycosis of the toenails, is established by the evidence.  The Board will accordingly consider whether the Veteran's present onychomycosis of the toenails was incurred during or is related to service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's service treatment records does not reveal any toenail related complaints and/or diagnoses.  In this regard, the Veteran's January 1971 Report of Medical Examination, conducted in conjunction with his separation from service, found the Veteran's skin and lymphatics were normal upon clinical examination.  However, the Veteran, in January 2014 and May 2017 testimony, reported that during his active service he sought private treatment for his toenail fungus through his spouse's insurance, although the Board recognizes that in an April 2014 statement, the Veteran reported treatment at Selfridge Airforce Base.  Nonetheless, the Veteran has consistently maintained that the fungus of his toenails onset during service.  The Veteran is competent to attest to the factual matters of which he has first-hand knowledge, such as changes in his toenails in terms of thickness and discoloration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board finds the Veteran's lay assertions of his in-service toenail manifestations to be credible and the element of the incurrence of an in-service injury is met.

Having carefully reviewed all evidence of record, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between the Veteran's toe fungus, currently diagnosed as onychomycosis of the toenails, and an in-service disease or injury, has been met and there is sufficient basis to award service connection for onychomycosis of the toenails.

In this regard, throughout the appeal period, including in January 2014 and May 2017 testimony, the Veteran reported his toenail fungus, and symptoms thereof, onset during service, although the Board recognizes the Veteran has reported some variation as to if such onset in 1969 or in 1970.  Notably, the Veteran's dates of active service encompass both years of 1969 and 1970 in the entirety.  Furthermore, while an April 2011 VA treatment record noted, in part, the Veteran was concerned about a fungus infection to his feet that he noticed one to two years after discharge, the rest of the evidence of record reflects Veteran consistently reported his toenail fungus onset during active service.  In this regard, in an October 2014 diabetes mellitus disability benefits questionnaire, the Veteran reported, in part, that he had athletes foot in the military but he cured it himself by soaking his feet in rubbing alcohol and further reported that he had fungus on his toes which started right after he came back from Thailand in 1970 and that he had tried treatments which did not help.  He further reported that the fungus had not changed over the past years and was same since the military.  

Such is supported by May 2017 testimony from the Veteran's spouse.  Specifically, in May 2017 testimony, the Veteran's spouse agreed with the Veteran's testimony that he experienced or first noticed symptoms of a toenail fungus infection in 1969, roughly two years into their marriage.  The Veteran and his spouse are competent to testify as to observable symptoms such changes in toenail thickness, color, and other observable manifestations of such, because these symptoms are capable of lay observation.  See Layno, 6 Vet. App. at 470.  

Furthermore, it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this regard, in May 2017 testimony, the Veteran explained that when he was young and employed, he rarely sought medical treatment.  The Board finds that, aside from the lack of contemporaneous medical evidence, there is no reason to doubt the Veteran's credibility as to his reports of experiencing manifestations of his toenail fungus during and since his active service.  Therefore, the Board accepts the Veteran's competent and credible statements as evidence that he experienced a toenail fungus with related symptoms in service and they are accorded significant evidentiary weight.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In light of the competent lay observations of the Veteran and his spouse, and the lack of any contrary evidence, the Board concludes that the evidence is at least in equipoise that the Veteran has experienced a chronic toenail fungus, and symptoms thereof, during and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Further inquiry could be undertaken with a view towards development of the claim so as to obtain a medical examination with a nexus opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence, as evidence of record tends to show the Veteran's toenail fungus symptoms onset during service and continued since active service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In consideration of the evidence of record, the Board finds that the Veteran has a toenail fungus, diagnosed as onychomycosis of the toenails, that is likely attributable to his active service.  Although he was not diagnosed with toenail fungus during service, the Veteran has submitted seemingly competent and credible statements and testimony that he had experienced symptoms during active service similar to those he has now as a result of onychomycosis of the toenails.  Additionally, there is no contrary evidence of record.  

Thus, given these facts, and when resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted for toe fungus, diagnosed as onychomycosis of the toenails, on a direct incurrence basis as related to the Veteran's active service, and the Board need not address the claim as secondary to service-connected diabetes mellitus, type II.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for toe fungus, diagnosed as onychomycosis of the toenails, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


